DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/18/2022	
3.	Claims 17,19-29, 31-32 are pending. Claims 19-20, 22-25, 27-29, 31 are under examination on the merits. Claims 17, 20, 27, 32 are amended. Claims 1-16, 18, 30 are previously cancelled. Claims 17, 21, 26, and 32 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Ashley I. Pezzner on  05/02/2022 that withdrawn claims 17, 21, 26, and 32 are rejoined. All the claims renumbered accordingly. 
Claims 19, 20, 22-25, 27-29, 31 are allowable. Claims 17, 21, 26, and 32 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I (claims 17-20), Group II (claims  20-21), Group III (claims  27-31), Group IV (claim 32) as set forth in the Office action mailed on 09/21/2020, is hereby withdrawn and claims 17, 21, 26, and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
6.	Claims 17,19-29, 31-32 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Kimura et al. (US Pub. No. 2011/0311915 A1; hereinafter “”915”) .
 “915 teaches a method for manufacturing a semiconductor comprising: forming an underlayer which comprises applying a layer of an underlayer forming composition to a substrate, curing the layer to form a coating which is the underlayer, wherein the composition comprises a solvent and a semiconductor material, forming a layer of a photoresist composition above the underlayer, curing the photoresist composition to form a photoresist layer, exposing the substrate coated with the photoresist layer, developing the exposed substrate to form a resist pattern, etching with the resist pattern as a mask and processing the substrate. “915 teaches a resist underlayer film forming composition is applied on a substrate, wherein the baking conditions are accordingly selected from baking temperatures of 80°C to 250°C and baking times of 03 minutes to 60 minutes. “915 does not expressly teach the semiconductor material comprises a compound of formula 1 at set forth. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed semiconductor material, and a method for manufacturing a semiconductor comprising:
forming an underlayer which comprises applying a layer of an underlayer forming composition to a substrate; and curing the layer to form a coating which is the underlayer and wherein the composition comprises a solvent and a semiconductor material wherein said semiconductor material comprises a compound represented by formula (1): 

    PNG
    media_image1.png
    84
    175
    media_image1.png
    Greyscale
 (formula 1)
wherein X is a group represented by formula (2):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (formula 2),
wherein A is -OH, -NH2, or-SH, R1 is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R1’ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R2 is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R2’ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring,R3 is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R3’ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, n1 is 0, 1, or 2, n2 is 0, 1, or 2, n3 is 0, 1, or 2, m is 0, 1, 2, or 3, and; Y is represented by formula (3), (4), (5), or (6):

    PNG
    media_image3.png
    69
    164
    media_image3.png
    Greyscale
 (formula 3)

    PNG
    media_image4.png
    71
    261
    media_image4.png
    Greyscale
 (formula 4)

    PNG
    media_image5.png
    73
    379
    media_image5.png
    Greyscale
 (formula 5)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (formula 6),
wherein L is a group represented by formula (7):
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (formula 7),
wherein Ar is unsubstituted or substituted phenyl, R4’ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, or branched C3-10 alkyl, or a direct bond to a phenyl ring, n4 is 0, 1, 2, 3, or 4, forming a layer of a photoresist composition above the underlayer; curing the photoresist composition to form a photoresist layer; exposing the substrate coated with the photoresist layer; developing the exposed substrate to form a resist pattern; etching with the resist pattern as a mask; and processing the substrate.

The embodiment provides a semiconductor material and coating having high solubility in solvents and having advantageous filling property, high heat resistance, and/or high etching resistance. The embodiment also provides a method for manufacturing a semiconductor using the semiconductor material comprising a novel compound. Provided are: a semiconductor material consisting of a specific aromatic hydrocarbon ring derivative; methods for manufacturing a coating and a semiconductor using the semiconductor material; and a compound consisting of a specific aromatic hydrocarbon ring derivative. Accordingly, the presently claimed invention as defined by claims 17,19-29, 31-32  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/02/2022